DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21 and 28 are objected to because of the following informalities:
Claim 21 recites “comprises housing plurality of electrical components”, which includes a minor typographical error (“a” should be inserted before “plurality”).
Claim 28 recites “the first end opposite the second end”. It is clear that the ends in this limitation refer to the first and second ends of the securing arms, but it should be amended to instead recite “the first end of the securing arms opposite the second end of the securing arms”, as the limitations “a first end” and “a second end” are previously used in the claims with respect to the first and second main arms.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, 21-23, and 26-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “forming at least one of: an insect repellant housing comprising a heating element functionally connectable to the hard wire connection; a speaker housing comprising a speaker functionally connectable to the hard wire connection; and an illumination housing comprising one or more illumination sources functionally connectable to the hard wire connection” and claim 21 recites “the plurality of electrical components comprising at least one of a microphone, a heating element, an input/output port, an image capture device, a speaker, an illumination source, and a transceiver”. The limitation in the form of “at least one of A and B” is unclear as to whether it positively requires both A and B or either A or B. In this context, it is unclear if claim 18 requires all of the listed elements, such that an insect repellant housing, a speaker housing, and an illumination housing are all required, or if only one is required. It is similarly unclear if all of the electrical components of claim 21 are required, or if only one is required. Read in light of the disclosure, it is unclear how the attachment module is configured to include all of the listed elements, as they are described as alternative housings/elements in some cases. For example, Figures 9A-11B and the corresponding disclosure in the specification describes a housing including a heating element and an insect repellant, while Figures 12-14 and 15A-15B disclose a speaker housing and an illumination housing, respectively. Figures 7A-7B do disclose a housing including several of the electrical components listed in claim 21, but it does not include at least a heating element, and it is unclear how the heating element would be provided in the same housing. For the purposes of this Office Action, it is presumed that only one of the listed housings/elements is positively required.
Claim 23 recites “wherein the forming the awning assembly comprises electrically linking the plurality of electrical components with the motor, and wherein responsive to a voice command detected by the microphone, the actuating the motor to extend or retract the canopy”. In line with the clarity issues in claim 21, it is unclear if claim 23 positively requires that the electrical component of claim 21 is a microphone, or if the motor is only required to be capable of being operated via a voice command from a microphone, regardless of whether or not it is provided in the housing.
A recommended correction is to either recite the limitation as a Markush group (e.g. “selected from the group consisting of A, B, and C), or to use “or” instead of “and” (e.g. “at least one of A, B, or C”).
Claims 19, 26, and 34 each recite “the second main member”. There is insufficient antecedent basis for this limitation. For the purposes of this Office Action, it is presumed that “the second main member” refers to the previously introduced “second main arm”, but appropriate correction is required.
Claim 30 recites “the plurality of electrical components” and “the microphone”. There is insufficient antecedent basis for this limitation.
Claims 22, 23, 27-29, 31-33, 35, and 36 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18, 21, 22, 24, 25, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (U.S. Patent Application Publication No. 2017/0088068).
Regarding claim 16, Taylor discloses a method of assembling an awning assembly (the method of assembling the awning assembly 20, including the steps of “forming”, “coupling”, etc. is inherently disclosed in at least the specification) comprising:
forming a first main arm (326) for coupling to a dwelling;
rotatably coupling a second main arm (327) [FIGS. 12, 13] to the first main arm at a first end of the second main arm (the first end of the second main arm 327 is defined as the portion of the arm extending from the distal end at the connection to the fourth arm 331 up to the coupling location of the first main arm 326);
supportingly coupling a second end of the second main arm to a roll bar (50), the roll bar coupled to a canopy (22);
housing a hard wire connection within the first main arm for coupling to a power source (wiring is shown schematically in Figure 10; paragraphs 0069 and 0093 disclose passage of the wiring through the first main arm 326 and connection to a power source within the RV 10); and
forming a detachable attachment module (32, 34, 36, or 37) for coupling to the first end of the second main arm and the hard wire connection (Figure 17 depicts connection of the module to the hardwire connection, and paragraph 0106 discloses extension of the power groove 352 to which the modules are attached along an entire length of the arm 327, thus enabling connection of the module to the first end of the second main arm), the forming the detachable attachment module further comprising:
forming a housing (a housing for the light attachment module 32 is illustrated in Figure 7; it is understood that each of the attachment modules disclosed includes a corresponding structure to that shown in Figures 7, 17-19, 21, and 24-26);
forming a first securing arm and a second securing arm (the securing arms are formed on the opposing sides of the head 95 or the head 495 as shown in Figures 7 and 24), the first and second securing arms secured to and extending away from the housing [FIGS. 7, 24], the first arm spaced from the second arm by the housing (at least the central portion of the head separates the arms, and also forms a portion of the housing); and
forming first and second slots on the first and second securing arms (slots are defined below the arms, into which the ribs of the groove extend).

Regarding claim 17, Taylor discloses that the forming the first main arm comprises forming the first main arm to have a first length less than or equal to a second length of the second main arm [FIGS. 10, 13].
Regarding claim 18, Taylor discloses that the forming the detachable attachment module comprises forming at least one of: an insect repellant housing comprising a heating element functionally connectable to the hard wire connection; a speaker housing (37) comprising a speaker functionally connectable to the hard wire connection (paragraphs 0011, 0068, 0133); and an illumination housing (32) comprising one or more illumination sources functionally connectable to the hard wire connection (paragraphs 0011, 0066, 0068). As noted in the 112(b) rejection above, it is presumed that only one of the housing types is positively required.
Regarding claim 21, Taylor discloses that the forming the detachable attachment module comprises housing plurality of electrical components in the housing, the plurality of electrical components comprising at least one of a microphone, a heating element, an input/output port, an image capture device, a speaker (37), an illumination source (32), and a transceiver. As noted in the 112(b) rejection above, it is presumed that only one of the electrical components is positively required.
Regarding claim 22, Taylor discloses that the forming the awning assembly comprises functionally attaching a motor (214; paragraph 0069) to the roll bar to extend or retract the canopy.
Regarding claim 24, Taylor discloses that the forming the first and second securing arm comprises forming the first securing arm axially across from the second securing arm within the housing [FIGS. 7, 17].
Regarding claim 25, Taylor discloses that the forming the first and second securing arm comprises defining the slots within the first and second securing arms [FIG. 17].
Regarding claim 37, Taylor discloses method of assembling an awning assembly (20) comprising:
forming a first main arm (326) for coupling to a dwelling;
rotatably coupling a second main arm (327) [FIGS. 12, 13] to the first main arm at a first end of the second main arm (the first end of the second main arm 327 is defined as the portion of the arm extending from the distal end at the connection to the fourth arm 331 up to the coupling location of the first main arm 326);
supportingly coupling a second end of the second main arm to a roll bar (50), the roll bar coupled to a canopy;
forming a detachable attachment module (32, 34, 36, or 37) for coupling to the first end of the second main arm, the forming the detachable attachment module further comprising:
forming a housing (a housing for the light attachment module 32 is illustrated in Figure 7; it is understood that each of the attachment modules disclosed includes a corresponding structure to that shown in Figures 7, 17-19, 21, and 24-26);
forming a first securing arm and a second securing arm (the securing arms are formed on the opposing sides of the head 95 or the head 495 as shown in Figures 7 and 24), the first and second securing arms secured to and extending away from the housing, the first arm spaced from the second arm by the housing [FIGS. 7, 17, 24]; and
forming first and second slots on the first and second securing arms (slots are defined below the arms, into which the ribs of the groove extend).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 19, 26-28, and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Patent Application Publication No. 2017/0088068) in view of Whitmire (U.S. Patent Application Publication No. 2017/0295658).
Regarding claims 19 and 26, Taylor discloses a method of assembling an awning assembly (the method of assembling the awning assembly 20, including the steps of “forming”, “coupling”, etc. is inherently disclosed in at least the specification) comprising:
forming a first main arm (326) for coupling to a dwelling;
rotatably coupling a second main arm (327) [FIGS. 12, 13] to the first main arm at a first end of the second main arm (the first end of the second main arm 327 is defined as the portion of the arm extending from the distal end at the connection to the fourth arm 331 up to the coupling location of the first main arm 326);
supportingly coupling a second end of the second main arm to a roll bar (50);
housing a hard wire connection within the first main arm for coupling to a power source (wiring is shown schematically in Figure 10; paragraphs 0069 and 0093 disclose passage of the wiring through the first main arm 326 and connection to a power source within the RV 10); and
forming a detachable attachment module (32, 34, 36, or 37) for coupling to the first end of the second main arm and the hard wire connection (Figure 17 depicts connection of the module to the hardwire connection, and paragraph 0106 discloses extension of the power groove 352 to which the modules are attached along an entire length of the arm 327, thus enabling connection of the module to the first end of the second main arm), the forming the detachable attachment module further comprising:
forming a housing (a housing for the light attachment module 32 is illustrated in Figure 7; it is understood that each of the attachment modules disclosed includes a corresponding structure to that shown in Figures 7, 17-19, 21, and 24-26);
forming a first securing arm axially across from a second securing arm (the securing arms are formed on the opposing sides of the head 95 or the head 495 as shown in Figures 7 and 24) within the housing, the first and second securing arms secured within and extending away from the housing [FIGS. 7, 24].

Taylor does not disclose forming a tension clip coupled to the housing.
Nonetheless, Whitmire discloses a method of assembling a detachable attachment module including forming a tension clip (312) coupled to a housing (housing of the module shown in Figure 9) that is configured to act in conjunction with first and second securing arms (304, 304) to frictionally secure the detachable attachment module to a second main member (108; paragraph 0056).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment module of Taylor to include the tension clip taught by Whitmire, in order to prevent unwanted disengagement of the module, and to facilitate attachment and removal of the module from the awning arm.
Regarding claims 27 and 28, Taylor discloses that the forming the detachable attachment module comprises forming first and second slots on the first and second securing arms (slots are defined below the arms, into which the ribs of the groove extend), the first and second slots extending away from the housing and defined on a first end of the first and second securing arms, wherein a second end of the first and second securing arms is attached to the housing, the first end opposite the second end [FIGS. 7, 17, 24].
Regarding claim 32, Taylor discloses that the forming the detachable attachment module comprises forming a speaker housing (37) comprising a speaker functionally connectable to the hard wire connection (paragraphs 0011, 0068, 0133).
Regarding claim 33, Taylor discloses that the forming the detachable attachment module comprises forming an illumination housing (32) comprising one or more illumination sources functionally connectable to the hard wire connection (paragraphs 0011, 0066, 0068).
Regarding claim 34, Taylor discloses a method of assembling an awning assembly (the method of assembling the awning assembly 20, including the steps of “forming”, “coupling”, etc. is inherently disclosed in at least the specification) comprising:
forming a first main arm (326) for coupling to a dwelling;
rotatably coupling a second main arm (327) [FIGS. 12, 13] to the first main arm at a first end of the second main arm (the first end of the second main arm 327 is defined as the portion of the arm extending from the distal end at the connection to the fourth arm 331 up to the coupling location of the first main arm 326);
supportingly coupling a second end of the second main arm to a roll bar (50);
housing a hard wire connection within the first main arm for coupling to a power source (wiring is shown schematically in Figure 10; paragraphs 0069 and 0093 disclose passage of the wiring through the first main arm 326 and connection to a power source within the RV 10); and
forming a detachable attachment module (32, 34, 36, or 37) for coupling to the first end of the second main arm and the hard wire connection (Figure 17 depicts connection of the module to the hardwire connection, and paragraph 0106 discloses extension of the power groove 352 to which the modules are attached along an entire length of the arm 327, thus enabling connection of the module to the first end of the second main arm), the forming the detachable attachment module further comprising:
forming a housing (a housing for the light attachment module 32 is illustrated in Figure 7; it is understood that each of the attachment modules disclosed includes a corresponding structure to that shown in Figures 7, 17-19, 21, and 24-26);
forming a first securing arm and a second securing arm (the securing arms are formed on the opposing sides of the head 95 or the head 495 as shown in Figures 7 and 24); and
defining first and second slots extending away from the housing within the first and second securing arms (slots are defined below the arms, into which the ribs of the groove extend) [FIGS. 7, 17, 24].

Taylor does not disclose forming a tension clip coupled to the housing.
Nonetheless, Whitmire discloses a method of assembling a detachable attachment module including forming a tension clip (312) coupled to a housing (housing of the module shown in Figure 9) that is configured to act in conjunction with first and second slots (slots defined by arms 304, 304) to frictionally secure the detachable attachment module to a second main member (108; paragraph 0056).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment module of Taylor to include the tension clip taught by Whitmire, in order to prevent unwanted disengagement of the module, and to facilitate attachment and removal of the module from the awning arm.
Regarding claims 35 and 36, Taylor discloses that  the forming the first and second securing arms comprises forming the first securing arm axially across from the second securing arm within the housing and forming the first and second securing arms within and extending away from the housing [FIGS. 7, 17, 24].

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Patent Application Publication No. 2017/0088068) and Whitmire (U.S. Patent Application Publication No. 2017/0295658), as applied to claim 26 above, and further in view of De Silva (U.S. Patent No. 7,544,332).
Regarding claim 31, Taylor, as modified above, discloses forming the detachable attachment module and forming a housing functionally connectable to the hard wire connection (paragraphs 0011, 0068), but does not disclose forming an insect repellant housing.
Nonetheless, De Silva discloses an insect repellant housing (10) comprising a heating element (22) functionally connectable to a hard wire connection (via prongs 14).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of forming the attachment module of Taylor, as modified above, to include forming an insect repellant housing, as taught by De Silva, in order to improve the comfort of users by reducing the number of bugs nearby.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Patent Application Publication No. 2017/0088068) and Gharabegian (U.S. Patent Application Publication No. 2017/0318923).
Regarding claim 23, Taylor discloses that the forming the awning assembly comprises electrically linking the plurality of electrical components with the motor (the electrical components are at least linked to the motor by the electrical connection to the same power source) and actuation of the motor to extend or retract the canopy, but does not disclose that the motor is actuated in response to a voice command detected by a microphone.
Nonetheless, Gharabegian discloses a method of forming an awning assembly (paragraph 0037), wherein, in response to a voice command detected by a microphone, a motor is actuated to move the awning (paragraphs 0044, 0055, 0082).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Taylor to include the microphone and voice command operation taught by Gharabegian, in order to allow operation from any location near the assembly without requiring physical operation of a switch or other control.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Patent Application Publication No. 2017/0088068) and Whitmire (U.S. Patent Application Publication No. 2017/0295658), as applied to claim 26 above, and further in view of Gharabegian (U.S. Patent Application Publication No. 2017/0318923).
Regarding claims 29 and 30, Taylor, as modified above, discloses that the forming the detachable attachment module comprises housing a plurality of electrical components in the housing, functionally attaching a motor (214; paragraph 0069) to the roll bar to extend or retract the canopy, and electrically linking the plurality of electrical components with the motor (the electrical components are at least linked to the motor by the electrical connection to the same power source), but does not disclose that the motor is actuated in response to a voice command detected by a microphone.
Nonetheless, Gharabegian discloses a method of forming an awning assembly (paragraph 0037), wherein in response to a voice command detected by a microphone, a motor is actuated to move the awning (paragraphs 0044, 0055, 0082).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Taylor to include the microphone and voice command operation taught by Gharabegian, in order to allow operation from any location near the assembly without requiring physical operation of a switch or other control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634